DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 4/20/21 has been entered.

Claim Objections
Claims 15 -20 are objected to because of the following informalities:  
Regarding claim 15, the limitation “the one or more computer-readable storage media” lacks proper antecedent basis.
Claims 16 – 20 are dependent claims and thus also objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 – 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stine et a., (US 6,629,111 B1) (hereinafter “Stine”) in view of the prior art of record, Ritzau et a., (US 2008/0196017 A1) (hereinafter “Ritzau”).

Regarding claim 1, Stine discloses a method comprising:
receiving, by one or more processors, a request for calling a first function in a Dynamic-link library (DLL) at runtime [i.e., application calls routine (e.g., PRINTF) in library (e.g., LIBC.DLL) (see reference 402 of figure 4), (col. 7, lines 12 – 15) i.e., during execution, the application 204 accesses a first dynamically loaded library (DLL) 208 (col. 2, lines 44 – 49) (col. 1, lines 49 – 51), (see figures 1A, 2 and 3A)]; and
loading, by the one or more processors, functions in the DLL into memory allocated to the DLL based on a size of memory allocated to the DLL [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., the memory manger loads the library and allocates memory as necessary at block 407 (col. 7, lines 20 – 22, lines 65 - 67), (see figure 4)]. 
Stine does not disclose;

However, Ritzau discloses; 
obtaining, by one or more processors, call relationship of functions in DLL [i.e., a call graph call-tree is built (page 3, para 0029), (page 4, para 0030), (see figures 4 – 5)]; and 
loading, by the one or more processors, functions related to the first function in the DLL into the memory allocated to the DLL based the call relationship of functions in the DLL [i.e., storing the software functions A and D on the first page 15a and the software functions B and C on the second page 15b based on the call graph (see figures 4 and 5) and based on the size of one page (or one segment) of the memory in which the software functions are to be stored (page 3, para 0028), (page 2, para 0013), (page 4, para 0033), (see figure 3)].  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011).
Regarding claim 2, Stine discloses; the method according to claim 1, wherein the loading comprises: in response to the size of the memory allocated to the DLL being equal to or less than a first value and greater than a second value, loading, by the one or more processors, all functions [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., the memory manger loads the library and allocates memory as necessary at block 407 (col. 7, lines 20 – 22, lines 65 - 67), (see figure 4)]. 
Stine does not disclose;
Loading all functions by the first function together with the first function. 
However, Ritzau discloses; 
Loading all function to be called directly or indirectly by a first function together with the first function [i.e., storing the software functions A and D on the first page 15a and the software 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011).P201704181US01 Page 27 of 33
Regarding claim 8, Stine discloses; the method according to claim 2, wherein the first value is based on a size of the memory needed by the DLL, and the second value is based on a size of the memory needed by the functions to be called directly or indirectly by the first function together with the size of the first function [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., the memory manger loads the library and allocates memory as necessary at block 407 (col. 7, lines 20 – 22, lines 65 - 67), (see figure 4)].  
Regarding claim 9, Stine discloses; a computer system [i.e., apparatus (col. 3, line 10)] comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors [i.e., computer readable medium (col. 10, lines 52 – 57)], causing the computer system to perform a method comprising:
receiving a request for calling a first function in a Dynamic-link library (DLL) at runtime [i.e., application calls routine (e.g., PRINTF) in library (e.g., LIBC.DLL) (see reference 402 of figure 4), (col. 7, lines 12 – 15) i.e., during execution, the application 204 accesses a first dynamically loaded library (DLL) 208 (col. 2, lines 44 – 49) (col. 1, lines 49 – 51), (see figures 1A, 2 and 3A)];
determining a size of a memory allocated to the DLL [i.e., is hole size greater than or equal to the size of library? (see reference 608 of figure 6), (col. 8, lines 17 - 22)]; and
loading, by the one or more processors, functions in the DLL into memory allocated to the DLL based on a size of memory allocated to the DLL [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., the memory manger loads the library and allocates memory as necessary at block 407 (col. 7, lines 20 – 22, lines 65 - 67), (see figure 4)]. 
Stine does not disclose;
Obtaining, call relationship of functions in the DLL; and loading functions related to the first function in the DLL into memory allocated to the DLL based on the call relationship of functions in the DLL. 
However, Ritzau discloses; 
obtaining call relationship of functions in DLL [i.e., a call graph call-tree is built (page 3, para 0029), (page 4, para 0030), (see figures 4 – 5)]; and 
loading functions related to the first function in the DLL into the memory allocated to the DLL based the call relationship of functions in the DLL [i.e., storing the software functions A and D on the first page 15a and the software functions B and C on the second page 15b based on the call graph (see figures 4 and 5) and based on the size of one page (or one segment) of the memory in which the software functions are to be stored (page 3, para 0028), (page 2, para 0013), (page 4, para 0033), (see figure 3)].  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011).  
Regarding claim 10, Stine discloses; the computer system according to claim 9, wherein the loading comprises: in response to the size of the memory allocated to the DLL being equal to or less than a first value and greater than a second value, loading all functions [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 
Stine does not disclose;
Loading all functions by the first function together with the first function. 
However, Ritzau discloses; 
Loading all function to be called directly or indirectly by a first function together with the first function [i.e., storing the software functions A and D on the first page 15a and the software functions B and C on the second page 15b based on the call graph (see figures 4 and 5) and based on the size of one page (or one segment) of the memory in which the software functions are to be stored (page 3, para 0028), (page 2, para 0013), (page 4, para 0033), (see figure 3)].  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011). 
Regarding claim 15, Stine discloses; a computer program product [i.e.,] comprising: 
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage media for execution by at least one or more computer processors of a computer system, the program instructions, when executed by the at least one of the one or more computer processors [i.e.,], causing the computer system to perform a method comprising:
receiving a request for calling a first function in a Dynamic-link library (DLL) at runtime [i.e., application calls routine (e.g., PRINTF) in library (e.g., LIBC.DLL) (see reference 402 of figure 4), (col. 7, lines 12 – 15) i.e., during execution, the application 204 accesses a first dynamically loaded library (DLL) 208 (col. 2, lines 44 – 49) (col. 1, lines 49 – 51), (see figures 1A, 2 and 3A)]; and
loading, by the one or more processors, functions in the DLL into memory allocated to the DLL based on a size of memory allocated to the DLL [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., 
Stine does not disclose;
Obtaining, call relationship of functions in the DLL; and loading functions related to the first function in the DLL into memory allocated to the DLL based on the call relationship of functions in the DLL. 
However, Ritzau discloses; 
obtaining call relationship of functions in DLL [i.e., a call graph call-tree is built (page 3, para 0029), (page 4, para 0030), (see figures 4 – 5)]; and 
loading functions related to the first function in the DLL into the memory allocated to the DLL based the call relationship of functions in the DLL [i.e., storing the software functions A and D on the first page 15a and the software functions B and C on the second page 15b based on the call graph (see figures 4 and 5) and based on the size of one page (or one segment) of the memory in which the software functions are to be stored (page 3, para 0028), (page 2, para 0013), (page 4, para 0033), (see figure 3)].  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011).  
Regarding claim 16, Stine discloses; the computer program product according to claim 15, wherein the loading comprises: in response to the size of the memory allocated to the DLL being equal to or less than a first value and greater than a second value, loading all functions [i.e., the size of the library is then compared with the hole size associated with the entry in the memory segment list at block 606. If it is determined at block 608, that the hole size is greater than or equal to the size of the library…the memory manager concludes that the library fits in an existing memory segment at block 614 (col. 8, lines 17 – 27), (see figure 6) i.e., the memory manger loads the library and allocates memory as necessary at block 407 (col. 7, lines 20 – 22, lines 65 - 67), (see figure 4)].  
Stine does not disclose;
Loading all functions by the first function together with the first function. 
However, Ritzau discloses; 
Loading all function to be called directly or indirectly by a first function together with the first function [i.e., storing the software functions A and D on the first page 15a and the software functions B and C on the second page 15b based on the call graph (see figures 4 and 5) and based on the size of one page (or one segment) of the memory in which the software functions are to be stored (page 3, para 0028), (page 2, para 0013), (page 4, para 0033), (see figure 3)].  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stine by adapting the teachings of Ritzau to increase efficiency and to decrease number of page faults (See Ritzau; page 1, para 0011).

Allowable Subject Matter
Claims 3 – 7, 11 – 14 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194